Exhibit 31.2 CERTIFICATE PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report (the “Report”) on the Form 10-Q of Sona Resources Inc. (the “Company”) for the six months ended March 31, 2010 and for period from January 18, 2007 (date of inception) to March 31, 2010, as filed with the Securities and Exchange Commission on the date hereof, I, Ajeeta Pinheiro, Chief Executive Officer, President and Director, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that, to the best of my knowledge and belief: 1. The Report fully complies with the requirements of Section 13 (a) or 15 (d) of the Securities and Exchange Act of 1934, as amended; and 2. The information contained in this Report fairly presents, in all material respects, the financial condition and results of operation of the Company. April 6, 2010AJEETA PINHEIRO Ajeeta Pinheiro Chief Executive Officer, President and Director -1-
